Order reversed on the law, without costs, and the case remitted to the trial court with directions to settle the proposed case and amendments. In our opinion, the trial court was without power to hold the settlement of defendant’s case on appeal “ in abeyance ” until he shall comply with the terms of the judgment and the order for a counsel fee. Whether the appeal shall be heard in view of defendant’s defaults rests in the discretion of the court in which the appeal is pending. Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.